Exhibit 10.1




AGREEMENT




This contract dated June 8th, 2010 is made between Jason Livingston (referred to
as the “Mr. Livingston”), and Asset Recovery of America, LLC, whose address is
27 Fletcher Avenue, Sarasota, Florida 34237 (referred to as the “ARA”).




1.

EMPLOYMENT.




ARA hereby employs Mr. Livingston to serve as Demolition Manager for ARA and Mr.
Livingston hereby accepts such employment in accordance with the terms and
conditions of this contract.




2.

TERM OF EMPLOYMENT.




The term of employment shall begin June 8th, 2010, and extend to May 31, 2013.




3.

DUTIES OF MR. LIVINGSTON.




A.

Licenses. Mr. Livingston shall transfer to ARA the following licenses:




i.

Certified General Contractor’s License




ii.

Contractor General Manager Asbestos License




B.

Job Assignment. The duties of Mr. Livingston are as follows:




i.

Seek out, identify and evaluate possible demolition projects.




ii.

Negotiate, estimate, plan and conduct demolition operations for ARA demolition
projects, and obtain all wavers, permissions, allowances and other things
required physically and regulatory for such projects.




iii.

Supply estimates of all expenses, expenditures, revenues and receipts of funds
relating to the project so that they may be entered into ARA’s accounting and
financial system so that ARA can move forward to define and commence the
project.




iv.

Supply all invoices, bills, and all other documents relating to actual or
projected expenses, expenditures, revenues and receipts relating to the
designated project.




v.

Prepare the bids for ARA demolition projects.




vi.

Provide or obtain all things necessary to conduct ARA demolition projects,
including, equipment, machinery, vehicles, personnel and sub-contractors and all
other things necessary for the designated project not specifically required to
be provided by ARA.




vii.

Provide, immediately upon receipt or generation copies of all daily inspections,
worksheets, and any other appropriate paperwork generated on or by the project
or of the receipt of information customarily communicated in such manner.




 viii.

Refrain from making any material changes to the contracts executed between ARA
and the demolition customer, which changes cause the project expenses to exceed
the amount budgeted for same and refrain from making any material promises or
representations to the demolition customer without the knowledge and consent of
the designated supervisor for Jason Livingston.




ix.

Comply with all applicable laws, rules, regulations and other governmental
requirements and the letter and spirit of this contract of employment.




x.

Conduct himself at all times in a manner that reflects favorably upon the
reputation of ARA and Resource Exchange of American, Corp. (REAC) for quality
service, honesty, and fair dealing.




xi.

Inform your supervisor immediately, in writing, of all matters that might be
material in any way to any project, the operations of ARA or REAC or the
demolition customer whether or not you have or do not have an opinion as to
whether such information is already known by ARA or REAC or is important to be
known by ARA or REAC.





--------------------------------------------------------------------------------



xii.

Execute any assignments or other documents necessary to authorize and empower
ARA or REAC to perform demolition services for a demolition customer, and/or
receive and process payments and receive and pay expenses agreed upon by ARA or
REAC and the demolition customer.




xiii.

Perform and/or supervise pre-demolition services, including the following:




a. Conduct all necessary surveys, including, but not limited to

I. Asbestos

II. Ground

b. Advise company as to results and provide company with surveys

c. Perform any abatement and/or cleanup that is necessary, such as asbestos
abatement

d. Provide all proper and necessary notifications

e. Conduct all permitting services, including applications

f. Secure site, including fences, silt fences, turbidity barriers and tree
protection.




xiv.

Perform, conduct and/or supervise demolition services including:




a. Assembling and supervising crews

b. Obtaining machinery

c. Scheduling crews, machinery and equipment




xv. Perform post-construction services, including:




a. Close out permit

b. Turn property back over to owner

c. Prepare post-demolition folder including:

I. Copies of all surveys

II. Clean air reports

III. Leed credits

IV. Notifications

V. Permits




C.

No Other Employment Allowed. Mr. Livingston agrees to devote his best efforts
and all of his time and attention exclusively to the job that is the subject of
this agreement, except for such vacation periods and other time off as provided
in this contract.




D.

Assignment of Duties by ARA. Mr. Livingston shall also perform such different or
additional reasonable duties as may be required by ARA from time-to-time or
permanently without having any effect upon other terms of this contract.




E

Normal Working Hours. Mr. Livingston is expected to work eight hours per day and
forty hours per week Monday through Friday and such reasonable overtime work as
ARA may require. The working hours may be determined differently by ARA from
time-to-time.




F.

Promoting ARA and REAC. Mr. Livingston shall assist in the reasonable promotion
of the good reputation of ARA and REAC by refraining from actions or comments
that may hold ARA and/or REAC in a bad light and by engaging in actions and
statements that promote the good reputation and welfare of ARA and REAC.




G.

Mr. Livingston may be required to partake in reasonable training in order to
properly perform his duties.

 

H.

Mr. Livingston will make reasonable efforts to resolve any problems or disputes
within ARA’s procedures and systems, including, but not limited to the Human
Resources Department of ARA.




I.

Mr. Livingston will read and comply with the terms and conditions described in
the Company’s Employee Handbook.




J.

Expenses and Facilities. ARA is required to provide an adequate office,
facilities, equipment, supplies and storage yard as necessary for Mr. Livingston
to properly perform his duties under this contract. ARA is also required to
provide Worker’s Compensation Insurance, General Liability Insurance and
Pollution Insurance as well as any other insurance required for operations.





2




--------------------------------------------------------------------------------



4.

COMPENSATION AND REIMBURSEMENTS.




A.

Base Salary. ARA shall pay Mr. Livingston the sum of 87,500.00 per year as
salary in accordance with this contract. The payments will be made weekly.




B.

Incentives. In addition to the salary paid to Mr. Livingston, Mr. Livingston
shall also participate in Resource Exchange’s quarterly profit sharing
incentive, which will be calculated as follows: Mr. Livingston will be paid 10%
of the total net profit that Resource Exchange allocates to its profit sharing
plan, as described in paragraph 4.C, immediately below, and assuming that the
same is legal and practicable considering the goals of both parties to avoid
negative tax consequences. Mr. Livingston will also participate in Resource
Exchange’s employee stock purchase plan as follows: Mr. Livingston will be
issued 75,000 shares on the seventh month anniversary of the date of
commencement and 100,000 shares on the 13th, 25th, and 37th month anniversaries
of commencement, for a total of 375,000 shares of Resource Exchange’s stock
assuming that the same is legal and practicable considering the goals of both
parties to avoid negative tax consequences. The strike price of the options has
not yet been determined.




C.

Resource Exchange will allocate to its profit sharing plan 5% of Resource
Exchange’s net profit before deduction of depreciation and amortization, also
referred to in the company’s financial statements at “EBITDA,” assuming that the
same is legal and practicable considering the goals of both parties to avoid
negative tax consequences.




D.

Transfer of Equipment and Licenses.  Concurrently with the commencement of the
employment of Mr. Livingston, Mr. Livingston will transfer to ARA the following
licenses and the rights to the profits generated by the following contract in
return for $30,000 in funds payable from ARA to Mr. Livingston in 3 equal weekly
installments of $10,000, from the sale of scrap metals demolished pursuant to
the following contract provided that applications to transfer the following
licenses have also been made and further provided that Mr. Livingston shall
receive a bonus, up to a maximum of $30,000, which bonus shall be equal to the
amount by which the costs of the following demolition job is less than $150,000,
provided that ARA has received $100,000 in revenue from scrap metal sales:




- Jason Livingston’s Florida General Contractor’s License

- Jason Livingston’s Florida Asbestos Abatement Supervisor License

- The right to the profits from the contract between Skanska and Harry’s Haul,

LLC for the demolition of the Winter Park 9th Grade Center, Project

Number 238203, provided that ARA shall have the duty to fund the

approved expenses associated with said contract and approved by ARA

pursuant to the Joint Venture agreement executed between the parties

related to same.




E.

ARA will provide Mr. Livingston with an automobile expense reimbursement of 50
cents per mile driven for company business. For travel by other means, the
Employee Handbook will control.




5.

HOLIDAYS, VACATIONS AND SICK LEAVE.




A.

Holidays. Mr. Livingston will be entitled to paid holidays as outlined in the
company’s Employee Handbook, currently believed to provide for nine paid
holidays each year. ARA will notify Mr. Livingston as much in advance as
practical with respect to the holiday schedule. The holidays are currently
believed to be the following:: New Year’s Day, Good Friday, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, the Friday following
Thanksgiving, Christmas Day, and either Christmas Eve or December 26th.
Additional holidays may be allowed in connection with holidays which fall on
weekends.




B.

Vacations




i.

Mr. Livingston will be entitled to the number of days of vacation per year,
described in the Employee Handbook. Vacation days and holidays not used within
the year they accrue will not be carried over to the next year and there will be
no remuneration paid to Mr. Livingston for vacation days not used during the
year.




ii.

All vacations shall be scheduled subject to the approval of the ARA.




C.

Sick Leave.




i.

Mr. Livingston will be entitled to the number of paid sick days per year
described in the Employee Handbook Sick days not used within the year they
accrue will not be carried over to the next year and no remuneration will be
paid to Mr. Livingston for unused sick days. Sick days may not be taken as
personal days or vacation days and are intended only for use when Mr. Livingston
is sick.





3




--------------------------------------------------------------------------------



ii.

Suspension of Compensation. If Mr. Livingston shall become unable to attend to
the duties of employment, Mr. Livingston shall be required to use up all sick
leave and vacation time in order to receive compensation for the period of
illness. Once Mr. Livingston uses up all periods of paid employment, ARA may
stop all further payments to Mr. Livingston for salary or bonuses and all other
related compensation. ARA will recommence the payment of salaries, bonuses and
other compensation at such date as Mr. Livingston shall resume and perform Mr.
Livingston’s duties under this contract. The right of ARA as set forth above is
in addition to the right of ARA to terminate this contract at any time as set
forth herein.




6.

INSURANCE AND RETIREMENT.




Medical, and Retirement Benefits. After a number of days of employment listed in
the Employee Handbook, ARA agrees to include Mr. Livingston in the medical and
retirement benefit plans that ARA currently provides to its employees, provided,
however that Mr. Livingston shall not participate in the retirement benefit plan
until they have worked for ARA for the period of time mandated in the Employee
Handbook. Mr. Livingston shall refer to the plans for additional information
with respect to coverage and handling of all claims. Mr. Livingston’s family is
also eligible for this coverage.




7.

TERMINATION OF EMPLOYMENT.




A.

Death of Mr. Livingston. This contract shall terminate upon Mr. Livingston’s
death.




B.

At Will Employment. This contract may be terminated by either party on not less
than fourteen days advance notice thereof to the other party. However, ARA may
terminate the employment hereunder immediately if necessary in its best judgment
in order to protect its assets, customers, business or its good name. If Mr.
Livingston’s last day of employment is not the last day of the calendar quarter,
credits for his share of profits will be adjusted to reflect the change in the
length of the last period worked, but will be paid within 20 days following the
end of the calendar quarter in which termination occurs. If Mr. Livingston
elects to terminate his employment without advance notice, Mr. Livingston will
receive no share of profits for the year during which his last day of employment
occurs. There will be no payment for unused Vacation Days, Sick Days or Holidays
upon termination.




C.

Termination for Cause. If Mr. Livingston violates any of the provisions of this
contract or the Employee Handbook, ARA may terminate the employment hereunder
immediately without further obligation except to pay Mr. Livingston for
compensation earned prior to the termination of this contract. If Mr.
Livingston’s last day of employment is not the last day of the calendar quarter,
credits for his share of profits will be adjusted to reflect the change in the
length of the last period worked, but will be paid within 20 days following the
end of the calendar quarter in which termination occurs. There will be no
payment for unused Vacation Days, Sick Days or Holidays upon termination.




8.

NOTICES.




All notices by either party to terminate this contract shall be in writing and
sent by Certified Mail return receipt requested to the other party as herein
provided. Any notices to Mr. Livingston will be given to Mr. Livingston at the
last known address of Mr. Livingston.




9.

SEVERABILITY; GOVERNING LAW.




A.

If any clause or provision herein shall be adjudged invalid or unenforceable by
a court of competent jurisdiction or by operation of any applicable law, it
shall not affect the validity of any other clause or provision, which shall
remain in full force and effect. The contract shall be governed by the laws of
the state of Florida. The parties agree that the Twelfth Judicial Circuit Court
in and for Sarasota County, Florida shall have jurisdiction over any dispute
which arises under this contract. Each of the parties shall submit and hereby
consents to such Court’s exercise of jurisdiction. In any successful action
pursuant to this contract, the prevailing party shall be entitled to recover its
attorney’s fees and expenses incurred in such action.




B.

Each of the provisions of this contract shall be enforceable independently of
any other provisions of this contract and independent of any other claim or
cause of action. In the event of any dispute arising under this contract, it is
agreed between the parties that the law of the State of Florida will govern the
interpretation, validity and effect of this contract without regard to the place
of execution or place of performance thereof.




10.

WAIVER OF BREACH.




The waiver by ARA of a beach of any provision of this contract by Mr. Livingston
shall not operate or be construed as a waiver of any subsequent or other beach
by Mr. Livingston.





4




--------------------------------------------------------------------------------



11.

ARBITRATION OF DISPUTES.




A.

Any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by arbitration in accordance with the rules of
the American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.




B.

However, in the event of noncompliance or violation, as the case may be, of any
duties relating to confidential information, ARA may alternatively apply to the
court of competent jurisdiction for a temporary restraining order adjunctively,
and/or such other legal and equitable remedies as may be appropriate, because
ARA would have no adequate remedy at law for such violation or non-compliance.




12.

REMEDIES FOR BREACH OF CONTRACT.




A.

In the event of the breach or threatened breach of any provision of the contract
by Mr. Livingston, ARA shall be entitled to injunctions, both preliminary and
final, enjoining and restraining such breach or threatened breach. Such remedies
shall be in addition to all other remedies available at law or in equity
including ARA’s right to recover from Mr. Livingston any and all damages that
may be sustained as a result of Mr. Livingston’s breach of contract.




B.

In addition to any other remedies ARA may have available to it under the terms
of this contract, ARA shall be entitled to stop Mr. Livingston, by means of
injunction, from violating any part of this contract, and to recover, by means
of an accounting, any profits Mr. Livingston may have obtained in violation of
this contract. ARA shall be entitled to recover its attorney’s fees and expenses
in any successful action by ARA to enforce this contract.




13.

DEPENDENT COVENANTS. The duties of ARA pursuant to this contract are contingent
upon Mr. Livingston’s performance of his duties pursuant to the Joint Venture
Agreement regarding the demolition of Winter Park 9th Grade Center, Project
Number 238203.




14.

COMPLETE AGREEMENT.




This contract supersedes all prior contracts and understandings between Mr.
Livingston and ARA and may not be modified, changed or altered by any promise or
statement by whosoever made; nor shall any modification of it be binding upon
ARA until such written modification shall have been approved in writing by an
officer of ARA.




15.

SIGNATURES.




Both Mr. Livingston and ARA agree to the above.




_________________________________  

__________________________________

Witness

   Jason Livingston                                Date







__________________________________

Witness







__________________________________    ___________________________________

Witness

    Dana Pekas, as President of

      Date

    Resource Exchange of America Corp.







__________________________________

Witness





5


